DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response and amendment filed 03/28/2022 is acknowledged.
Claims 1-6, 9-18, and 20-28 are pending. 
Claims 27-28 are new.
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Claims 1-2 and 6, 9-18, and 20-28 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  




Amendment
Claim 1 has been amended to recite feces autologous to the subject instead of fecal matter autologous to the subject. 
Claim 27 further delimits the autoimmune disease to type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, psoriasis, vitiligo, rheumatoid arthritis, Bechterew’s disease, celiac disease and asthma.
Claim 28 is directed to treating but is limited to treating autoimmune disease selected from the group consisting of: type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, psoriasis, vitiligo, rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma comprising administering to the subject feces that is autologous to the subject while having the autoimmune disease wherein the feces is obtained by mixing autologous feces with an aqueous medium and subsequent filtering and/or centrifugation of the mixture, and wherein the feces is comprised in a liquid medium and/or does not comprise solids having a diameter of more than 1000 microns.

Rejections Withdrawn
The rejection of claims 1, 2, 6, 9, 12, 13, 14, 15, 16, 17, 18, 19, and 22-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wang, US 9463174 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1-2, 6-9, 11-19 and 21-26 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cutcliffe, US 9486487 has been withdrawn in light of Applicant’s amendment.
The rejection of claims 1, 25, and 10 under 35 U.S.C. 103 as being unpatentable over Cutcliffe, US 9486487 in view of Timper, Diabetes Care, 36, 7, 2013 has been withdrawn in light of Applicant’s amendment.
Neither Wang nor Cutcliffe teach the method comprising the step of administering autologous feces to treat type I diabetes or autoimmune diseases generally. Timper does not cure this deficiency.

Response to Argument
	With respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, Psoriasis, Vitiligo, Rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma, does not reasonably provide enablement for preventing autoimmune diseases, treating any autoimmune disease generally, or preventing or treating endocrine autoimmune diseases generally:
	Applicant has argued all autoimmune diseases have the common factor that crosstalk between the immune system and the intestinal microbiome is disturbed which leads to the production of autoimmune antibodies. Applicant has argued the treatment described in the instant application overcomes this disturbance by re-initiating crosstalk between the immune system and the intestinal microbiome. Applicant has argued the use of autologous feces stops the autoimmune destruction of targeted tissue and reestablishes immune tolerance, which may be used in the treatment or prevention of any autoimmune disease.
	This argument is unpersuasive. 
With respect to treating autoimmune diseases generally, while re-initiating crosstalk between the immune system and the intestinal microbiome to stop autoimmune destruction of targeted tissue and reestablish immune tolerance may be effective for treating autoimmune diseases, the evidence provided in the present specification does not prove this mechanism is responsible for the results observed in Example 1. The present specification has only demonstrated beneficial results for treating the diseases specified in claim 28 and example 1 of the specification. As reported in Mackay treatment for autoimmune diseases is highly unpredictable even when a specific treatment is known to be effective for a specific autoimmune disease due to variability between patients’ disease stage and cause of disease.  Thus, one skilled in the art could not reasonably extrapolate the present specification’s results to autoimmune diseases generally.
Similarly, for preventing autoimmune disease generally or those specified in claim 27, the present specification offers no evidence for prevention which would outweigh the findings that i) formalized criteria for selection of patients likely to benefit from preventative treatment was not established prior to the filing date of the presently claimed invention (Shepshlovich), and ii) art recognized uncertainty as to which immune reactions prior to disease onset are causative (Hensvold).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 9-18, and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes, Hashimoto’s disease, Graves’ disease, Addison’s disease, Psoriasis, Vitiligo, Rheumatoid arthritis, Bechterew’s disease, celiac disease, and asthma, does not reasonably provide enablement for preventing autoimmune diseases, treating any autoimmune disease generally, or preventing or treating endocrine autoimmune diseases generally.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Independent claim 1 has been amended to recite feces instead of fecal matter. However, the rejection is maintained since the scope of claim 1 extends to any autoimmune disease other than inflammatory bowel disease and since claim 1 recites preventing. 
Independent claim 25 has been amended to recite feces instead of fecal matter. It is acknowledged that claim 25 does not recite preventing. However, the rejection is maintained since the scope of claim 25 extends to any autoimmune disease other than inflammatory bowel disease. 
New claim 27 is included in this rejection because claim 27 extends the scope of the claimed method to preventing, even though the scope is narrowed from claim 1 by the recitation of specific autoimmune conditions.

Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986) and reiterated by the Court of Appeals in In re Wands, 8 USPQ2nd 1400 at 1404 (CAFC 1988). The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The Board also stated that although the level of skill in molecular biology is high, the results of experiments in genetic engineering are unpredictable. While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.
Claim 1 is directed to a method of treating or preventing an autoimmune disease in a subject. However, preventing refers to practicing the method on healthy people, the result being that the subject would not present any autoimmune disease symptom after treatment according to the claimed method. There is no evidence, either in the specification or the prior art, that any method to date can prevent autoimmune disease. The specification presents some evidence of treating certain autoimmune diseases. However, the specification presents no evidence that autoimmune disease may be prevented by practicing methods having the recite active steps. 

Preventing 
Breadth of the claims - To the extent that the scope of claims 1-6, 9-18, and 20-24 and 26-27 extends to the prevention of any and all autoimmune diseases generally, the prevention of endocrine autoimmune disease (claim 26), and the prevention of certain diseases (claim 27): 
The quantity of experimentation necessary/state of the prior art/relative skill of those in the art/ predictability or unpredictability of the art:
Shepshlovich, Lupus, 15, 2006 reports that although some studies have suggested that autoimmune disease could be prevented if treated aggressively prior to manifestation of symptoms, criteria would have to be formalized for selection of patients for preventive treatment. Only patients whose probability to develop clinical disease is higher than a certain threshold should be treated while asymptomatic. From Shepshlovich it was understood that critical features of preventing autoimmune disease, including formalized criteria for selection of patients, was not established prior to the filing date of the presently claimed invention. Thus, the level of skill in the art regarding selection of candidates for prevention of autoimmune disease was low. Therefore, the identification of patients for which successful prevention could be reasonably expected was unpredictable before the filing date of the presently claimed invention.  
From Shepshlovich, the quantity of experimentation necessary to practice a method for preventing autoimmune diseases is very high. Since there were no formalized criteria for selection of candidates for which successful prevention could be expected, candidates would have to be treated by trial and error with little expectation of success.
Hensvold, European Journal of Immunology, 51, 2021 reports that for most autoimmune diseases, definite evidence is lacking about which immune reactions before disease are disease causative. Such knowledge will not emerge until a therapy is designed that eliminates or modifies distinct parts of this immunity and/or its consequences thereby preventing the disease (Hensvold, pg. 1930, concluding remarks). The art, as of the filing date of the presently claimed invention, considered autoimmune disease as not preventable since it was not clear which immune reactions prior to disease onset are causative. Prevention of any autoimmune disease would require a therapy which prevents the disease by eliminating or modifying unknown immune responses. As of 2021, the correlation between specific immune responses and specific diseases was not known as of the filing date of the presently claimed invention.
The present specification does not appear to provide any evidence that type 1 diabetes, or autoimmune diseases generally, could be prevented. There are examples of treating specific diseases (Specification, e.g., example 1). However, there are no examples of specific diseases being prevented.
The currently claimed invention is not commensurate in scope with the limited guidance provided in the specification. Since criteria for identifying candidates for successful prevention were unestablished, and since there is no guidance in the specification filling this gap, one skilled in the art would embark on a trial and error course of experimentation for each specific disease. Also, since the correlation between specific immune responses and specific autoimmune diseases was not known as of the filing date of the presently claimed invention, one skilled in the art would be required to perform undue experimentation to discover how to use the presently claimed invention to prevent the conditions recited in claim 27 or autoimmune diseases generally as encompassed by claims 1-6, 9-18, and 20-24 and 26.

Treating
Breadth of the claims - To the extent that the scope of claims 1-6, 9-18, and 20-24 and 26 extends to the treatment of autoimmune diseases generally and endocrine autoimmune disease (claim 26):
With respect to autoimmune diseases, Mackay, The New England Journal of Medicine, 5, 345, 2001, teach autoimmune diseases include: rheumatoid arthritis, autoimmune thyroiditis (p.340, first paragraph), lupus erythematosus, type 1 diabetes (p.340, third paragraph), Guillain-Barre syndrome (caused by antiganglioside antibodies), inflammatory bowel disease (caused by genetic alterations that effect regulatory T cells or cytokine production), Sjogren' s syndrome (caused by proteins targeting ribonucleoprotein antigens), polymyositis (caused by proteins targeting RNA synthetases), autoimmune lymphoproliferative syndrome (caused by genetic mutation), syndrome of autoimmune polyglandular endocrinopathy with candidiasis and ectodermal dysplasia (caused by genetic mutation). Autoimmune diseases can be caused by unknown environmental trigger (p.342, third paragraph), infectious agents and non-infectious agents like procainamide, penicillin and cephalosporins (p.342, last paragraph). MacKay et al. show in figure 2 just some of the different cytokines or proteins that cause inflammatory bowel disease or systemic lupus (p.345).
Mackay et al. teach treatment depends on each disease, wherein "different therapeutic interventions are needed at different stages in the disease process" (p.346). Mackay et al. summarizes some of the known therapies for rheumatoid arthritis, psoriasis, multiple sclerosis, systemic lupus erythematosus (p.346-347, and see table 1).
Thus, from Mackay et al., it is clear autoimmune diseases have many different causes, the same disease may have different causes and treatment of a disease depends on its cause and may vary depending on the stage of the disease itself. There is no single drug that can treat any and all autoimmune diseases, and often require trial and error amongst drugs that are even known to treat the disease.  Thus, treating autoimmune diseases including type 1 diabetes are highly unpredictable.
The specification provides some guidance on specific autoimmune disease for which the presently claimed method has shown some treatment potential. However, it is noted that Nieuwdorp reported autologous administration of feces to patients (Subjects, example 1) did not improve insulin sensitivity (Nieuwdorp, e.g., c12:37-46). Based on the teachings of Nieuwdorp, one skilled in the art would have had little expectation of successfully treating type 1 diabetes in a subject by administering autologous feces. Contrary to this expectation, the present specification (examples 1-3) shows some improvements when treating type 1 diabetic patients, e.g., lower daily insulin amount and decreased HbA1c levels when administered autologous feces. This result is unexpected based on the findings and conclusions of Nieuwdorp. On this basis, the findings presented in the specification may be viewed as unexpected. However, unexpected results for one species cannot be extrapolated to an expectation of successful treatment of autoimmune diseases including endocrine autoimmune disease generally.
One skilled in the art would be required to embark on an extensive amount of experimentation to establish effective treatment with no reasonable expectation of success since each autoimmune disease has a different presentation, and different treatments are indicated for different stages in the disease progression.
Thus, the current claims are not commensurate in scope with the limited guidance provided in the specification, and therefore, would require undue experimentation for the skilled artisan to reasonably discover how to make the currently claimed invention work over the entire scope of the claimed invention. 
Conclusion - although the level of skill for persons of ordinary skill in this art is high, the Examiner finds that the other Wands factors suggest a conclusion that the skilled artisan would not be able to use the instant invention over the full scope claimed without undue experimentation.

Conclusion
Claim 28 is allowable. Claims 1-2 and 6, 9-18, and 20-27.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615               

/SUSAN T TRAN/Primary Examiner, Art Unit 1615